492 F.2d 131
Genaro GARCIA et al., Plaintiffs-Appellants,v.TEXAS STATE BOARD OF MEDICAL EXAMINERS et al., Defendants-Appellees.
No. 73-2557.
United States Court of Appeals, Fifth Circuit.
April 4, 1974.

Mario G. Obledo, Sanford, Jay Rosen, Alan B. Exelrod, Michael A. Mendelson, Mexican Am.  Legal Defense & Educational Fund, San Francisco, Cal., for plaintiffs-appellants.
John L. Hill, Atty. Gen., Melvin E. Corley, Bill Campbell, Asst. Attys.  Gen., Austin, Tex., for defendants-appellees.
Before ALDRICH, Senior Circuit Judge,1 and BELL and GEE, Circuit judges.
PER CURIAM:


1
Concluding as we do that federal questions are present here which are not wholly insubstantial or obviously without merit, Sands v. Wainwright, 491 F.2d 417 (5th Cir. 1973), and the other requisites being present as well, we vacate the judgment of the court below and remand for the convening of and action by a three-judge court.


2
Vacated and remanded with directions.



1
 Hon.  Bailey Aldrich, Senior Circuit Judge of the First Circuit, sitting by designation